We concur in dismissing the appeal, but dissent from the view that the Court had no power to grant relief, under section 225 of the Code of Procedure, if defendants had made a proper showing entitling them to relief under that section. We see no reason why the Court should not have power under that section to give the same relief in respect of judgments entered upon the awards of arbitrators, after the time for appeal has expired, as it has to grant relief in the case of any other judgment, after the time for appeal has expired. *Page 356